Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ amendment
Applicant’s amendment filed 7/30/2021 has been received and entered.  Claims 1, 4, 11-20 have been amended, claim 21 has been added.
Claims 1-21 are pending.
	
Election/Restriction
Applicant's election with traverse of chromosome 21 and a sequencing platform that uses PCR in the reply filed on 7/16/2021 is acknowledged.  Upon initial search and review of the listed species for the two genus, it is generally agreed that there is no undue burden to examine the listed species together.
Accordingly, the restriction requirement for both species is withdrawn.
Newly added claim 21 appears consistent with the method of claim 1 providing specific species of chromosome 21 and PCR platforms consistent with the election made with traverse.
Claims 1-21 are pending and currently under examination.

Priority
This application filed 7/20/2018 is 371 national stage filing of PCT/KR2017/000741 filed 1/20/2017 and claims benefit to foreign application KR10-2016-0007181 filed 1/20/2016 in Korea.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It is noted that certified copy is in a foreign language.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example [0008], [0042] and throughout.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In addition, claim 8 sets forth that the steps are repeated N times, but it is unclear how or why the same steps are repeated, or the requirements of repeating is the same or different each time it is performed.
Providing definitions or equations that establish a clear indication of these values or terms may address the basis of the rejection.

Regarding claim 16, the phrase in parenthesis and ‘i.e.’ as an example renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 16-19 contain the trademark/trade name of companies and devices required of the claim.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is generally directed to a method to determine abnormalities using read sequence data.  More specifically, the claims are directed to a method where a sequence data is obtained, using a form of LDA to analyze normal and abnormal controls for the sequence, then applying what is learned from the controls to the analysis of a target.  For step 1, it is noted that there is no indication of how or what the read data is, how it was obtained, or represents relative to the chromosome, and broadly encompass the presence or absence of a read in the data set or simply providing a count of the number of times a read appears in the data set.  For step 2, LDA is not a defined algorithm or technique in review of the art of record, and review of the specification it provides and defines LDA in:
[0024] In the method of determining the chromosome abnormalities according to20 the present invention, the LDA technique refers to a linear discriminant analysis 
method and refers to a method of setting an initial threshold value by analyzing the pre-verified chromosome data and setting a minimum value of the aneuploidy chromosome data as the threshold line by additionally analyzing the accumulated samples. 

and more specifically as steps of:  
“[0021] a second step of setting a threshold line for determining chromosome aneuploidy by linear discriminant analysis (LDA) by dividing and labeling normality and aneuploidy of chromosome data pre-verified for the normality and aneuploidy;” and
“[0023] In the method of determining the chromosome abnormalities according to the present invention, in the second step of setting the threshold line for determining15 the aneuploidy, the normality and the aneuploidy of the chromosome data pre- verified for the normality and the aneuploidy are divided and labeled to be initially learned by the LDA and a minimum value of the aneuploidy chromosome data among the pre-verified chromosome data is set as the threshold value.”
And appears to provide that the analysis use known types of algorithms as set forth in [00103] and [0095] teaching:
“[00103] From this, in the case of the method for determining the chromosome15 abnormalities by the LDA technique according to the present invention, it can be 
seen that the same result can be obtained without using the known normalization 
algorithm or the Z-score.” 
“[0095] Conventional methods such as Z-score and NCV of Illumina are typically used, but various normalization algorithms (QDNAseq, HMMcopy, Deeptools, etc.) 
1for normalizing the entire data using low-depth data have been introduced.”

Given the guidance of the specification, it appears that LDA encompasses assessing a normal expectation of the reads and comparing it to known aneuploidy, then using a value to distinguish between normal and aneuploidy.  For step 3, using the LDA that was determined, analyze and interpret read data from another sample.  Claim 21 sets forth analysis of chromosome 21 and sequencing protocols/platforms that use PCR.
 
For step 1 of the 101 analysis, the claims are not to be found to be directed to a statutory category of a method as they represent only instruction to analyze read data.  In review of the specification, the method could be performed on a computer or be stored on a non-transitory medium, and for the sake of compact prosecution these limitations will be evaluated.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data to determine if read data represents aneuploidy of the target sequences.   While there is no complexity nor specific nature to the reads provided or the complexity of the target required of the claim, broadly the claim provides for aligned sequences that can be counted and correlated to the two control circumstances, then used to evaluate a test sample.  The step of aligning and comparing sequence to arrive at the identification of aligned sequences and counting the number of aligned read are considered instructional steps.  The judicial exception is Mental Process, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), where here the claims simply require aligning and counting reads to provide a correlation to the number of copies the reads represent.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element which to evaluate.  This judicial exception requires steps recited at high level of generality and given the guidance of the specification can be implemented on a computer or are only stored on a non-transitory medium, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims do not recite any additional elements and are found to be the steps of obtaining and analyzing sequence data.  As such, the claims do not provide for any additional element to consider under step 2B.  to the extent they could be practiced using a general purpose computer, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, even providing a more complex set of read data, the steps of aligning and quantitating the number of aligned reads are considered abstract instructional steps.
As indicated in the summary of the judicial exception for step 1 above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to 
Based upon an analysis with respect to the claim as a whole, claims 1-21 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  In the instant case, the claims comprise steps of comparing sequences and is considered the judicial exception.  As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, therefore, are not directed to 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 10-12, 16, 20 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Chiu et al (December 23, 2008).

For step 1, it is noted that there is no indication of how or what the read data is, how it was obtained, or represents relative to the chromosome, and broadly encompass the presence or absence of a read in the data set or simply providing a count of the number of times a read appears in the data set.  For step 2, LDA is not a defined algorithm or technique in review of the art of record, and review of the specification it provides and defines LDA in:
[0024] In the method of determining the chromosome abnormalities according to20 the present invention, the LDA technique refers to a linear discriminant analysis 
method and refers to a method of setting an initial threshold value by analyzing the pre-verified chromosome data and setting a minimum value of the aneuploidy chromosome data as the threshold line by additionally analyzing the accumulated samples. 

and more specifically as steps of:  
[0021] a second step of setting a threshold line for determining chromosome aneuploidy by linear discriminant analysis (LDA) by dividing and labeling normality and aneuploidy of chromosome data pre-verified for the normality and aneuploidy;
[0023] In the method of determining the chromosome abnormalities according to the present invention, in the second step of setting the threshold line for determining15 the aneuploidy, the normality and the aneuploidy of the chromosome data pre- verified for the normality and the aneuploidy are divided and labeled to be initially learned by the LDA and a minimum value of the aneuploidy chromosome data among the pre-verified chromosome data is set as the threshold value. 
[00103] From this, in the case of the method for determining the chromosome15 abnormalities by the LDA technique according to the present invention, it can be 
seen that the same result can be obtained without using the known normalization 
algorithm or the Z-score. 
Given the guidance of the specification, it appears that LDA encompasses assessing a normal expectation of the reads and comparing it to known aneuploidy, then using a value to distinguish between normal and aneuploidy.  For step 3, using the LDA that was determined, analyze and 
	As provided above for claims 1, 2, 4, 6-8, 10-12, 16, 20 and 21, Chiu et al provide
 a noninvasive prenatal diagnosis of fetal chromosomal aneuploidy by massively parallel genomic sequencing of DNA in maternal plasma.  Chiu et al. provide read data using massive parallel sequencing to quantify chromosome 21 and the determination of aneuploidy represented by trisomy 21.  For LDA, Chiu et al use the Z-score (one of the techniques noted in [00103] of the specification) and analyze multiple samples to demonstrate the presence and/or absence of trisomy 21.  Chiu et al. use normal controls to establish the pre-verified values expected for normal versus aneuploidy chromosomes, provide analysis of all chromosomes and repeat the analysis steps for different samples.  The sequencing data is obtained by massive parallel sequencing and uses an Illumina platform.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (December 2008) and Yuan et al (2013).
	As provided above for claims 1, 2, 4, 6-8, 10-12, 16, 20 and 21, Chiu et al provide a noninvasive prenatal diagnosis of fetal chromosomal aneuploidy by massively parallel genomic sequencing of DNA in maternal plasma.  Chiu et al. provide read data using massive parallel sequencing to quantify chromosome 21 and the determination of aneuploidy represented by trisomy 21.  For LDA, Chiu et al use the Z-score (one of the techniques noted in [00103] of the specification) and analyze multiple samples to demonstrate the presence and/or absence of trisomy 21.  Chiu et al. use normal controls to establish the pre-verified values expected for normal versus aneuploidy chromosomes, provide analysis of all chromosomes and repeat the analysis steps for different samples.  The sequencing data is obtained by massive parallel sequencing and uses an Illumina platform.
Claims 13-15, 17-19 provide for the use of specific sequencing platforms to provide the sequence data.  Claims 5 and 9 provide for equations used to quantitate the read data for chromosomes X and Y, and more generally aneuploidy of any chromosome, respectively. With respect to the sequencing platforms Yuan et al. provide a feasibility Study of Semiconductor sequencing for detection of fetal aneuploidy and specifically use the ion torrent platform.  Yuan et al. provide the mathematical considerations required to normalize and evaluate reads, and demonstrate that X, Y and other chromosome changes could be evaluated.  Given the guidance of Chiu et al. and Yuan et al. provide detection methods using various MPS platforms can be used, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to substitute the MPS platform of Chiu et al. with that of Yuan et al. given that either can be successfully used to determine reads and read data sufficient to interpret 
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed. 
In addition to Chiu et al who provide for a noninvasive prenatal diagnosis of fetal chromosomal aneuploidy by massively parallel genomic sequencing of DNA in maternal plasma, Song et al is noted for similar methods for prognosis cancer through quantitation of chromosomal features and provides the basis that other correlations with chromosomal aberrations are known and could be analyzed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631